Citation Nr: 1739117	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-22 295	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), claimed as post-traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, with additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case now rests with the RO in Columbia, South Carolina.

In May 2017, the Veteran and his wife testified at a hearing at aTravel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

Where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, the Veteran's most recent VA examination relating to his headaches was conducted in August 2015, approximately two years ago.  At his May 2017 hearing, the Veteran testified that his headaches had become more severe and more frequent since August 2015.
In addition, the Board notes the RO originally granted service connection for post-traumatic headaches in an April 2002 rating decision on the basis that the evidence showed the headaches were related to a concussion suffered by the Veteran in June 1985.  At this time, the Veteran was on active duty status with the National Guard when a tank hatch fell on his head and knocked his steel helmet off, breaking its chinstrap.

In a January 2012 deferred rating, the RO noted the Veteran's May 2011 claim for an increased rating for his headaches related to an in-service head injury, and that treatment records indicated the Veteran had mental deficits which he attributed to his TBI.  As such, the Veteran was afforded a VA TBI examination in April 2013.  However, when the Veteran was most recently examined in August 2015, as noted above, the VA examiner addressed only the Veteran's headaches, and did not complete an examination report with regard to any additional sequelae potentially attributable to the Veteran's TBI.  In this regard, the Board notes the record shows the Veteran has some memory impairment and psychiatric symptoms, the etiologies of which are presently unclear.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of all symptoms attributable to his June 1985 TBI, to include headaches.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by a qualified examiner, to determine the current severity of his headaches and all other TBI symptoms.  The examiner should complete both Headache and Traumatic Brain Injury Disability Benefits Questionnaires (DBQs).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




